USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 1 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 2 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 3 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 4 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 5 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 6 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 7 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 8 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 9 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 10 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 11 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 12 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 13 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 14 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 15 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 16 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 17 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 18 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 19 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 20 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 21 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 22 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 23 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 24 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 25 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 26 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 27 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 28 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 29 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 30 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 31 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 32 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 33 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 34 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 35 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 36 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 37 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 38 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 39 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 40 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 41 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 42 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 43 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 44 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 45 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 46 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 47 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 48 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 49 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 50 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 51 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 52 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 53 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 54 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 55 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 56 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 57 of 58
USDC IN/ND case 2:05-cr-00179-JTM-APR document 137 filed 08/12/20 page 58 of 58
